Brown, I.
(concurring in result). I see no need to take a positian on the analysis of the majority. I write only to point out that Fall River, like so many other litigants, did not fully apprecíate the devastating consequences that may ensue from a *808failure to understand the summary judgment procedural protocol.
As soon as the summary judgment materials were presented to the Superior Court for resolution, Fall River was doomed, as it had failed to controvert the assertions of the moving party. See Community Natl. Bank v. Dawes, 369 Mass. 550, 553-556 (1976), for boilerplate language setting out the prescribed scenario to be followed in a summary judgment context. Dawes is the seminal case, but its progeny is long and explicit.